Case 2:19-cv-00361-JDL Document9 Filed 08/29/19 Pagelof2 PagelD #: 96

UNITED STATES DISCTRICT COURT

DISTRICT OF MAINE :
i
Nationstar Mortgage LLC d/b/a ) 2$ AUG 28 P 2 19
Mr. Cooper, }
Plaintiff ) a
) Answer of Defendant. --.....
v. ) Donna Thomas
)
Donna Thomas and David Thomas, )
Defendants }
And )
)
Internal Revenue Service )
Party-In-Interest )
)

Now Comes Defendant Donna Thomas, and answers the claims brought by Plaintiff as follows:

My name. 15 Donna (.Thamas and £ Gro_not o lawyer nor
CoN Tafa de hire one. Tam Ww crHting this as an Gdswer to

rve 1
wri in these papers/documents. Tarn on Ai seh lity and’ do dat
get ene ah men 4 > : i i , ee f) ' ‘

 

 

 

other towns lout I Je
amd if

 

 
Case 2:19-cv-00361-JDL Document9 Filed 08/29/19 Page2of2 PagelD #: 97

 

Dat dlae| 19 (Dawns. WN Thomaad

nna Thomas, Defendant
63 Goodwin Rd.
Elliot, ME 03903
